Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 9:
Beezer et al. (US20060010396, Beezer) shows a non-transitory computer-readable recording medium, and a corresponding terminal, having stored therein a program that causes a computer to execute a process, the process comprising:
in response to detection of switching of displayed image data (¶ [0066]) (e.g., detecting that a navigation option 403 labeled “Next” switches the displayed annotation to the next annotation), determining whether a first annotation is added (e.g., exists, or has been added) to first image data (¶ [0068], [0069]) (e.g., the user would operate the previous 402 and next 403 options in navigation portion 405 to step from one annotation to the next until arriving at the desired annotation; the displayed content 107 may follow the navigation to the next annotation; in other words, Beezer seems to reasonably teach determining whether a first annotation exists in response to detection of a navigation option “Next”);
storing the first annotation in a storage in association with the first image data (¶ [0078], [0075]) (e.g., creating a file to persist the annotation; determining a position of the selected object and storing the position in the header of the file) in a case where it is determined that the first annotation is added to the first image data (¶ [0074], [0065]) (e.g., if the user optionally selects to add an annotation, an icon 112 is displayed juxtaposed to the line containing the selected object to indicate that text has been entered);

and superimposing, in a case where it is determined that the first specific image data exists, a second annotation stored in the storage in association with the first specific image data on the second image data to display the second annotation (¶ [0068]) (e.g., displaying window 401 displaying another annotation over next displayed content 107).
Beezer further shows determining whether a first annotation is added to first image data which is displayed before the switching (¶ [0074], [0065]) (e.g., if the user optionally selects to add an annotation, an icon 112 is displayed juxtaposed to the line containing the selected object to indicate that text has been entered; this occurs before selecting navigation option 403 “Next”, which switches ).
Beezer fails to specifically show: in response to detection of switching of displayed image data, determining whether a first annotation is added to first image data which is displayed before the switching;
the storage stores time information, which indicates a time when each displayed image data is most recently displayed, in association with the each displayed image data; and determining, in a case where second specific image data does not exist in the storage when switching to the first image data is detected before the switching to the second image data, whether each image data satisfies the condition with respect to the second image data in order of priority from image data that has a newest time of most recently displayed among data stored in the storage, the second specific image data satisfying the condition with respect to the first image data.


However, neither Beezer nor Aaron teach:
the storage stores time information, which indicates a time when each displayed image data is most recently displayed, in association with the each displayed image data; and determining, in a case where second specific image data does not exist in the storage when switching to the first image data is detected before the switching to the second image data, whether each image data satisfies the condition with respect to the second image data in order of priority from image data that has a newest time of most recently displayed among data stored in the storage, the second specific image data satisfying the condition with respect to the first image data.

As to claim 7:
Beezer shows an annotation display method, comprising: 
determining, by the first device, whether first specific image data exists in a first storage, the first specific image data satisfying a condition with respect to second image data which is displayed after the switching (¶ [0066], [0068], [0069]) (e.g., detecting that a navigation option 403 labeled “Next” switches the displayed annotation to the next annotation ; the user would operate the previous 402 and next 403 options in navigation portion 405 to step from one annotation to the next until arriving at the desired annotation; the displayed content 107 may follow the navigation to the next annotation; in other words, Beezer seems to reasonably teach determining whether a first annotation exists in response to detection of a navigation option “Next”); 

determining by the second device, in a case where the non-display control message is received, whether a first annotation is added to the first image data (¶ [0068], [0069]) (e.g., the user would operate the previous 402 and next 403 options in navigation portion 405 to step from one annotation to the next until arriving at the desired annotation; the displayed content 107 may follow the navigation to the next annotation; in other words, Beezer seems to reasonably teach determining whether a first annotation exists in response to detection of a navigation option “Next”).
Beezer fails to specifically show:
hiding, by the second device, the first annotation in a case where it is determined that the first annotation is added to the first image data; 
Brunson teaches transmitting, by a first device, image data displayed on the first device to a second device; transmitting, by the first device, a non-display control message to the second device in response to detection of switching of displayed image data; 
transmitting by the first device, in a case where it is determined that the first specific image data exists, a display control message that includes a first identifier used to identify the first specific image data to the second device; displaying the transmitted image data by a second device;   
storing by the second device, in a case where it is determined that the first annotation is added to the first image data, the first annotation in a second storage in association with a second identifier used to identify the first image data; and 
In the same field of invention, Brunson (US20150178260) teaches: creating and editing temporal annotations of documents. Brunson further teaches: 

transmitting by the first device, in a case where it is determined that the first specific image data exists, a display control message that includes a first identifier used to identify the first specific image data to the second device; displaying the transmitted image data by a second device;   (¶ [0046], [0047]) (e.g., delivering a saved annotation file to a recipient; determining if the file is to be correlated to a public recording of the webconference and rendered by a custom player); 
In the same field of invention, Griffiths et al. (US20130031457, Griffiths) teaches: creating and editing temporal annotations of documents. Griffiths further teaches: hiding, by the second device, the first annotation in a case where it is determined that the first annotation is added to the first image data  (¶ [0107]) (e.g., The standard temporal annotation include “stop” to hide to a visible notation).
However, Beezer, Brunson, and Griffiths do not teach:
storing by the second device, in a case where it is determined that the first annotation is added to the first image data, the first annotation in a second storage in association with a second identifier used to identify the first image data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        1/20/2022